BETTS, District Judge.
This vessel and cargo were captured off the coast of North Carolina. May 22, 1802, by the United States steamer Santiago de Cuba, and were sent into this port as prize. The vessel and cargo were owned in South Carolina, and sailed from that port for Nassau, New Providence. No proof being furnished from the papers, or the examination in preparatorio, vindicating the honesty of the vessel and cargo, both of them are, upon the pleadings and proofs, condemned as enemy property, and decreed to be forfeited.